— In an action to recover commissions allegedly earned and for other and related relief, the defendant Ultissima Beauty Institute, Ltd. appeals from so much of a judgment of the Supreme Court, Nassau County (Kutner, J.), entered September 26, 1984, as is in favor of the plaintiff and against it in the principal sum of $6,500 (consisting of an award of $4,800 on the plaintiff’s "breach of contract cause of action”, $500 as attorney’s fees and $1,200 liquidated damages), after a nonjury trial.
Judgment modified, on the law and the facts, by reducing the award of $4,800 on the plaintiff’s breach of contract cause of action to $4,775, and by reducing the award of $1,200 in liquidated damages to $1,193.75. As so modified, judgment *542affirmed, insofar as appealed from, with costs to the plaintiff, and matter remitted to the Supreme Court, Nassau County, for entry of an appropriate amended judgment.
We modify the judgment to the extent indicated herein in light of mathematical errors in Justice Kutner’s decision but otherwise affirm for reasons stated by Justice Kutner in his decision. Mollen, P. J., Rubin, Eiber and Kooper, JJ., concur.